 
 
IV 
112th CONGRESS 
1st Session 
H. RES. 281 
In the House of Representatives, U. S.,

May 26, 2011
 
RESOLUTION 
Providing for consideration of the Senate amendment to the House amendment to the bill (S. 990) to provide for an additional temporary extension of programs under the Small Business Act and the Small Business Investment Act of 1958, and for other purposes. 
 
 
That upon adoption of this resolution, it shall be in order to take from the Speaker's table the bill (S. 990) to provide for an additional temporary extension of programs under the Small Business Act and the Small Business Investment Act of 1958, and for other purposes, with the Senate amendment to the House amendment thereto, and to consider in the House, without intervention of any point of order, a motion offered by the chair of the Committee on the Judiciary or his designee that the House concur in the Senate amendment to the House amendment. The Senate amendment shall be considered as read. The motion shall be debatable for one hour, with 40 minutes equally divided and controlled by the chair and ranking minority member of the Committee on the Judiciary and 20 minutes equally divided and controlled by the chair and ranking minority member of the Permanent Select Committee on Intelligence. The previous question shall be considered as ordered on the motion to final adoption without intervening motion. 
 
Karen L. Haas,Clerk.
